J   -S35002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.C., A MINOR      :   IN THE SUPERIOR COURT OF
    APPEAL OF J.C., FATHER                           PENNSYLVANIA




                                           :   No. 3656 EDA 2018

              Appeal from the Order Entered November 14, 2018
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000248-2018,
                           CP-51-DP-0002422-2017
    IN THE INTEREST OF: R.C., A                IN THE SUPERIOR COURT OF
    MINOR                                            PENNSYLVANIA
    APPEAL OF J.C., FATHER




                                           :   No. 3658 EDA 2018

              Appeal from the Order Entered November 14, 2018
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000249-2018,
                           CP-51-DP-0002421-2017

BEFORE:        OLSON, J., STABILE, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                              FILED AUGUST 1, 2019

        J.C.   ("Father") appeals from the decrees dated and entered on

November 14, 2018,         granting the petitions filed        by the   Philadelphia

Department of Human Services ("DHS" or the "Agency"), seeking to

involuntarily terminate his parental rights to his minor children, R.C.,   a   female

born in September of 2012, and J.C. a/k/a J.C.,     II,   a   male born in March of


      Retired Senior Judge assigned to the Superior Court.
J   -S35002-19



2014 (collectively, "the Children"), pursuant to the Adoption Act, 23 Pa.C.S.

§   2511(a)(1), (2), (5), (8), and (b),1 and the orders changing the permanency

goals for the Children to adoption pursuant to the Juvenile Act, 42 Pa.C.S.

§   6351.2,   3   Father's counsel, Attorney Joshua Weil ("Counsel"), has filed with


1 The trial court noted that its termination decrees incorrectly provided that
23 Pa.C.S. § 2511(a)(4) was a basis for the termination of Father's parental
rights, but the court later amended the termination decrees on March 5, 2019.
See Trial Court Opinions, J.C. and R.C., 3/15/19, at 1 n. 2.

2 The trial court explained that A.M.G. a/k/a A.C.-S. ("Mother") voluntarily
relinquished her parental rights to the Children, and that she has not filed a
notice of appeal with regard to those voluntary termination decrees, nor is she
a party to the present appeals.


3  Here, Father filed his two notices of appeal on December 14, 2018. Father
filed one notice of appeal with regard to each child, and each notice of appeal
challenged both the termination decree and the goal change order with respect
to that child. On January 10, 2019, this Court, acting sua sponte, consolidated
Father's two appeals. On January 11, 2019, this Court issued rules to show
cause to Father with regard to whether he violated the mandate of Pa.R.A.P.
341, as expressed in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018),
because he did not file a separate notice of appeal from each decree and each
order as to each child. On January 21, 2019, Father filed his response to the
rule to show cause. We discharged the rule on January 22, 2019. We will not
penalize Father for his procedural misstep. See In the Matter of M.P., 204
A.3d 976 (Pa. Super. 2019) (stating that Walker compels quashal when an
appellant files a single notice of appeal from orders entered on two separate
trial court dockets; however, to the extent decisional law may have been
unclear to this point the Court did not quash the appeal). The Walker decision
applies to appeals filed after June 1, 2018. The notice of appeal In the Matter
of M.P. was filed August 17, 2018. The facts herein are analogous to In the
Matter of M.P. Specifically, Father has filed one notice of appeal as to each
child, and each appeal is from a termination decree and a goal change order,
two separate trial court matters with separate docket numbers. Indeed, for
both children, the decree terminated Father's parental rights to the child and
was entered on the child's adoption trial court docket, and the order changed
the child's goal and was entered on the child's dependency trial court docket.


                                          -2
J   -S35002-19



this Court   a   motion for leave to withdraw as counsel and   a   brief pursuant to

Anders v. California, 386      U.S. 738, 744 (1967). We grant Counsel leave to

withdraw and affirm.
      The trial court fully and accurately set forth the procedural history and

factual background of this appeal, based on the testimony at the evidentiary

hearing on the termination petitions held on November 14, 2018, in its

separate opinions entered with regard to each child, which we incorporate in

full herein. See Trial Court Opinions, J.C. and R.C., 3/15/19, at 1-4. Notably,

the trial court stated:

        Children have been in DHS care since September 7, 2017. Father
        has failed to comply with his objectives and comply with court
        orders throughout the life of the case. DHS filed petitions to
        involuntarily terminate Father's parental rights and change
        Children's permanency goal to adoption on March 27, 2018.
                                       * * *



        On November 14, 2018, the      trial court held the termination and
        goal change trial for [Children]. Father arrived late for this trial.
        Marilyn Rigmaiden-Deleon, Esq., was appointed as legal counsel
        ("Legal Counsel") to Children.

Trial Court Opinions, J.C. and R.C., 3/15/19, at 3.




In M.P., filed on February 22, 2019, this Court directed that, all parties
seeking review with this Court shall file notices of appeal as mandated by
Pa.R.A.P. 341 and Walker, and that failure to comply would result in quashal
of the appeal. As Father's appeals in this matter were filed prior to the filing
of M.P. on February 22, 2019, however, we will not quash his appeals.

                                        - 3 -
J -S35002-19



       In addition to Attorney Rigmaiden-Deleon, Attorney Janice Sulman was

present at the hearing as guardian ad /item ("GAL") for the Children. Also

present at the hearing were: Attorney Weil, Father's counsel; Attorney

Deborah Fegan, Mother's counsel; and Attorney Bennette Harrison, DHS

counsel. DHS presented the testimony of Caitlyn King from Children's Crisis

Treatment Center, ("CCTC"), who provides trauma -focused therapy for R.C.

N.T., 11/14/18, at 16. DHS next presented the testimony of Danielle LaClaire

from CCTC, who      is a   trauma clinician providing services to J.C. in the

therapeutic nursery at CCTC.       Id. at 42-44.       DHS then presented the

testimony of Giovanni Antoine, who         is   the Community Umbrella Agency

("CUA") Catholic Social Services worker assigned to the Children.        Id. at
58-59.     DHS finally     presented the testimony of Father as on cross-

examination. Id. at 87-88.      Father testified on his own behalf.   Id. at   99.

The GAL presented the testimony of Genard Whitman, who was the CUA

caseworker assigned to the Children's case prior to Giovanni Antoine.      Id. at
126-127.     Legal Counsel for Children presented the testimony of Tiesha

Cooper, from Catch, Incorporated, who is the case manager for J.C.        Id. at
143.

       The trial court summarized its decision as follows:

       Legal Counsel reported to the trial court that Children indicated
       that they wanted [to] remain with their current foster parent and
       did not want to return to Father. (N.T. 11/14/18, pgs. 144-145).
       The trial court found clear and convincing evidence to change the
       permanency goal to adoption and to involuntarily terminate


                                      -4
J   -S35002-19


        Father's parental rights under 23 Pa.C.S.A.      §   2511(a)(1), (2), (5),
        (8), and (b).

Trial Court Opinion, J.C. and R.C., 3/15/19, at 3-4.

        On December 14, 2018, Counsel filed this appeal on behalf of Father,

including    a   concise statement of errors complained of on appeal with each

notice of appeal. Thereafter, on April 29, 2019, Counsel filed in this Court an

Anders brief      on behalf of Father, along with a motion to withdraw as counsel.

        Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

        (1) petition the court for leave to withdraw stating that after
        making a conscientious examination of the record     ., counsel
                                                                    .   .


        has determined the appeal would be frivolous;

        (2) file a brief referring to anything that might arguably support
        the appeal. .; and
                        .




        (3) furnish a copy of the brief to defendant and advise him of his
        right to retain new counsel, proceed pro se, or raise any
        additional points he deems worthy of the court's attention.
In re S.M.B.,        856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

        In   In re   V.E., 611 A.2d 1267, 1274-75 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights.        "When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address counsel's request

to withdraw."        In re S.M.B.,   856 A.2d at 1237.

        In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

                                           - 5 -
J   -S35002-19


        (1)    provide a summary of the procedural history and facts, with
               citations to the record;

        (2)    refer to anything in the record that counsel believes
               arguably supports the appeal;

        (3)    set forth counsel's conclusion that the appeal is frivolous;
               and

        (4)    state counsel's reasons for concluding that the appeal is
               frivolous. Counsel should articulate the relevant facts of
               record, controlling case law, and/or statutes on point that
               have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. "After            an appellate court receives an        Anders
brief and     is   satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination of

the record to determine whether the appeal          is   wholly frivolous."   In re S.M.B.,
856 A.2d at 1237.

        With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel's withdrawal, this Court

has held that counsel must "attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights." Commonwealth

v.   Millisock, 873 A.2d 748, 752       (Pa. Super. 2005).

        Counsel has complied with each of the requirements of Anders.

Counsel indicates that he conscientiously examined the record and determined

that Father's appeal       is   wholly frivolous.   Further, Counsel's Anders brief

comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago.            Finally, we observe that Counsel did not attach


                                           -6
J   -S35002-19


to his motion to withdraw        a   copy of any letter from Counsel to Father in

compliance with Millisock.              Counsel was required to state in the letter

Counsel's intention to seek permission to withdraw, and advise Father of his

right to retain private counsel to represent him on appeal or to file      a   pro se

brief on his own behalf to raise any additional issues he deems worthy of

appellate review. In his motion to withdraw, however, Counsel stated:

        Counsel    has   already informed [Father] in person and
        telephonically that [C]ounsel believes that the appeal has no merit
        and that [C]ounsel is moving to withdraw[,] and that whether or
        not the Court grants the [Motion] to [Withdraw], [Father] has the
        right to represent himself and to participate in the appeal or to
        hire [a] private counsel.

[Motion] to Withdraw, at     1   ¶ 4.

        In its opinion, the trial court stated:

        Father has indicated to the CUA case worker [sic] [Mr. Antoine]
        that he resides in Pennypack Park, a public city park in
        Philadelphia. (N.T. 11/14/18, pgs. 59-60, 86). At the bar of the
        court, Father indicated that he does not live in Pennypack Park,
        but that he lives on a "concrete slab" with no mailing address.
        (N.T. 11/14/18, pg. 88). Father has indicated to the CUA case
        manager that he had no intention of presenting to the ARC
        [Achieving Reunification Center] for housing because he claimed
        that he did not need this program. (N.T. 11/14/18, pg. 63). CUA
        has attempted to assist Father with obtaining housing throughout
        the life of the case. [Id. at 84.] The CUA case manager offered
        to provide Father with a referral to a shelter program, but Father
        voiced his distaste for shelters. [Id. at 90-91.] Father indicated
        that the CUA case manager offered to refer him to a shelter, but
        Father chose not to follow up on that referral. (N.T. 11/14/18,
        pgs. 90-91, 111-112). Father is aware that housing is one of his
        objectives. (N.T. 11/14/18, pgs. 65-66, 110). Father has been
        offered appropriate resources to assist him in obtaining
        appropriate housing but, [sic] Father has not completed his
        housing objective because he has been unwilling to comply with
        his objective. (N.T. 11/14/18, pgs. 67, 69).

                                             - 7 -
J   -S35002-19



    Trial Court Opinions, J.C. and R.C., 3/15/19, at 7.

            On cross-examination by DHS counsel, Father testified             that he does

not have      a   mailing address but he has       a   working telephone number on which

he has received calls related to the Children's case.                 Id. at 85-86.     When

questioned by the trial court concerning his lack of an address, Father stated

to the court that, if anyone has anything related to the Children's case to give

him, the person could call him on the telephone, and he would meet the person

at    a   Burger King near Bustleton Pike and Street Road.            Id. at 106-107.     Mr.

Antoine testified that Father never provided               a   valid mailing address to the

CUA.       Id. at    59.    He stated   that the CUA had been using Father's working

cellular telephone number throughout the duration of the case.               Id. at   59, 62.

Additionally, Ms. Cooper testified that Father never provided an address to

Catch.      Id. at   142.

           Here, Father has no address and is resistant to residing in        a   shelter, but

has a working cellular telephone number that has been used in relation to the

Children's case, and he has requested to be contacted in that manner.

Accordingly, under the unique circumstances of this case, we find that Counsel

has complied with the procedural requirements set forth in                    Millisock    by

communicating in person and over the telephone the required information set

forth in Millisock. Moreover, Counsel has complied with the requirements set

forth in Anders/Santiago for withdrawing from representation. We will grant



                                              -8
J   -S35002-19


Counsel's motion to withdraw, and proceed with our review of the merits of

Father's appeal.

        In the Anders brief on appeal, Counsel raises the following issue:


        THE GLOBAL QUESTION

        Whether there is anything in the record that might arguably
        support the appeal that obviates a conclusion that the appeal is
        frivolous[?]
        SPECIFIC AREAS OF INQUIRY

        Whether under the Juvenile Act, 42 Pa.C.S.A § 6351, and 55
        Pa.Code § 3130.74, in accordance with the provisions of the
        federal Adoption and Safe Families Act, 42 U.S.C. § 671, et seq.,
        reasonable efforts were made to reunite the father with his
        children[,] whether termination of his parental rights were the
        dispositions best suited to the safety[,] protection[,] and physical,
        mental, and moral welfare of the Children [?]

        Whether it was proven by clear and convincing evidence that
        Father's parental rights should be terminated under § 2511(a)(1),
        (2), (5), (8), and (b).

        Whether the trial court committed reversible error when:

            (a) it misheard and misinterpreted bonding evidence;

            (b) it concluded there was       anexus between Father's
           transience/financial instability and an inability to parent;
           and

            (c) it determined that with further assistance, Father would
            not have been able to remedy the dependent issues[?]




                                        -9
J   -S35002-19


Anders Brief, at    5.4

         In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court's determination of a petition for
        termination of parental rights. As in dependency cases, our
        standard of review requires an appellate court to accept the
        findings of fact and credibility determinations of the trial court if
        they are supported by the record. In re: R.J.T., 9 A.3d 1179,
        1190 (Pa. 2010). If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
        (plurality opinion)]. As has been often stated, an abuse of
        discretion does not result merely because the reviewing court
        might have reached a different conclusion. Id.; see also Samuel
        Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
        Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
        decision may be reversed for an abuse of discretion only upon


4  Father potentially waived any challenge to the goal change by his failure to
directly raise the issue in his concise statement of errors complained of on
appeal and in his statement of issues involved in his brief. See Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super.
2006) (holding that an appellant waives issues that are not raised in both his
concise statement of errors complained of on appeal and the statement of
questions involved in his brief on appeal); see also M.Z.T.M.W., 163 A.3d
462, 466, n. 3 (Pa. Super. 2017) (holding that an appellant waives issues that
are not raised in both his concise statement of errors complained of on appeal
and the statement of questions involved in his brief on appeal). However, this
Court has stated, "[o]nce counsel has satisfied the above requirements [for a
motion to withdraw and Anders brief], it is then this Court's duty to conduct
its own review of the trial court's proceedings and render an independent
judgment as to whether the appeal is, in fact, wholly frivolous."
Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en
banc), quoting Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super.
2004); see also Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.
Super. 2015) (following Goodwin). Thus, as part of our independent review
we may address whether DHS established the grounds for a change in the
permanency goal of the Children to adoption under section 6351 of the
Juvenile Act.

                                       - 10 -
J   -S35002-19


        demonstration of manifest            unreasonableness,          partiality,
        prejudice, bias, or ill -will. Id.

        As we discussed in R.J.T., there are clear reasons for applying an
        abuse of discretion standard of review in these cases.         We
        observed that, unlike trial courts, appellate courts are not
        equipped to make the fact -specific determinations on a cold
        record, where the trial judges are observing the parties during the
        relevant hearing and often presiding over numerous other
        hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
        Therefore, even where the facts could support an opposite result,
        as is often the case in dependency and termination cases, an
        appellate court must resist the urge to second guess the trial court
        and impose its own credibility determinations and judgment;
        instead we must defer to the trial judges so long as the factual
        findings are supported by the record and the court's legal
        conclusions are not the result of an error of law or an abuse of
        discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
        (Pa. 1994).

In re Adoption of S.P.,      47 A.3d 817, 826-827 (Pa. 2012).

        The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J.,   985 A.2d 273, 276 (Pa. Super. 2009).

        Moreover, we have explained: "[t]he standard of clear and convincing

evidence is defined as testimony that is so 'clear, direct, weighty and

convincing as to enable the trier of fact to come to      a   clear conviction, without

hesitance, of the truth of the precise facts in issue.'       Id., quoting In re .7.L.C.,
837 A.2d 1247, 1251 (Pa. Super. 2003).

        This Court may affirm the trial court's decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W.,       843 A.2d 380, 384 (Pa. Super. 2004) (en banc).               We will
J   -S35002-19


consider section 2511(a)(2) and (b). Section 2511 provides, in relevant part,

as follows:

        §   2511. Grounds for involuntary termination

        (a) General rule. --The rights of a parent   in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:
                                        * * *


             (2) The repeated and continued incapacity, abuse, neglect
             or refusal of the parent has caused the child to be without
             essential parental care, control or subsistence necessary
             for his physical or mental well-being and the conditions and
             causes of the incapacity, abuse, neglect or refusal cannot
             or will not be remedied by the parent.

                                        * * *


        (b) Other considerations. --The court      interminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.    §   2511.

        The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

        As stated above, §    2511(a)(2) provides statutory grounds for
        termination of parental rights where it is demonstrated by clear
        and convincing evidence that "[t]he repeated and continued
        incapacity, abuse, neglect or refusal of the parent has caused the
        child to be without essential parental care, control or subsistence

                                        - 12 -
J   -S35002-19


        necessary for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent."          .   .   .




        This Court has addressed incapacity sufficient for termination
        under § 2511(a)(2):

           A decision to  terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

        In re Adoption of .7.1., 515 A.2d         883, 891 (Pa. 1986), quoting
        In re: William L., 383 A.2d 1228,         1239 (Pa. 1978).

In re Adoption of S.P.,     47 A.3d at 827.

        This Court has long recognized that       a       parent     is   required to make diligent

efforts towards the        reasonably     prompt                  assumption     of   full   parental

responsibilities.   In re A.L.D.,   797 A.2d 326, 337 (Pa. Super. 2002).                           A

parent's vow to cooperate, after    a   long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous.    Id. at 340.
        With regard to section 2511(a)(2), the trial court stated as follows:

        Throughout the time that Children have been in the custody of
        DHS, Father's SCP objectives were to attend the CEU for drug
        screens and an evaluation, mental health, housing, employment,
        and supervised visitation. (N.T. 11/14/18, pgs. 61, 63, 68, 137).
        Father's objectives have remained the same and Father has
        attended most hearings. (N.T. 11/14/18, pgs. 65, 89, 100).
        Father had a scheduled assessment at the CEU on October 31,
        2017, but Father failed to attend. Father's drug and alcohol screen
        was negative on October 10, 2017. (N.T. 11/14/18, pg. 13; DHS
        Exhibit 3). Father has not completed any random drug screens

                                         - 13 -
J   -S35002-19


        throughout the case. The CUA case manager testified that during
        the life of the case, Father was asked to complete random drug
        screens, but he never complied. (N.T. 11/14/18, pg. 141). When
        the CUA case manager spoke with Father about completing
        random drug screens, Father indicated that he did not want to
        travel to Center City Philadelphia to complete the drug screens.
        (N.T. 11/14/18, pgs. 68-69).       Father admitted that he did not
        attend the random drug screens, citing lack of funds and stating
        that he has never used drugs. (N.T. 11/14/18, pgs. 89, 100-101,
        111). Father admitted that he never asked for transportation
        assistance to attend the random drug screens. (N.T. 11/14/18,
        pg. 101). Father acknowledged that he knew that the trial court
        ordered him to complete random drug screens. (N.T. 11/14/18,
        pgs. 100, 110). Father has not provided any verification that he
        has complied with any mental health assessment or treatment.
        (N.T. 11/14/18, pg. 68). Father was aware that the trial court
        ordered him to complete a mental health evaluation.           (N.T.
        11/14/18, pgs. 93, 110). Even though CUA and DHS discussed
        the mental health evaluation with Father on multiple occasions,
        Father admitted that he never received an evaluation. (N.T.
        11/14/18, pg. 93). Father indicated that he received a mental
        health evaluation when he lived in Kentucky before this case
        began, but stated that he lost all of his paperwork reflecting that
        information.     (N.T. 11/14/18, pg. 94).     As part of Father's
        objective to receive mental health treatment, Father was ordered
        to engage in public assistance and receive a state identification
        card. Father never visited the public assistance office and does
        not have a state identification card. When asked if Father had any
        plans on visiting the public assistance office or obtaining a state
        identification card, Father stated that he would do so "later on
        down the road." (N.T. 11/14/18, pgs. 92-93). Father's failure to
        engage with public assistance is a barrier to Father's ability to
        receive mental health services. There are still concerns regarding
        Father's significant mental health issues. (N.T. 11/14/18, pg. 55).
        Father has not completed his drug and alcohol or mental health
        objective. (N.T. 11/14/18, pg. 69). Father has indicated to the
        CUA case worker [sic] that he resides in Pennypack Park, a public
        city park in Philadelphia. (N.T. 11/14/18, pgs. 59-60, 86). At the
        bar of the court, Father indicated that he does not live in
        Pennypack Park, but that he lives on a "concrete slab" with no
        mailing address. (N.T. 11/14/18, pg. 88). Father has indicated
        to the CUA case manager that he had no intention of presenting
        to the ARC for housing because he claimed that he did not need
        this program. (N.T. 11/14/18, pg. 63). CUA has attempted to

                                      - 14 -
J   -S35002-19


        assist Father with obtaining housing throughout the life of the
        case. [(Id. at 84.)] The CUA case manager offered to provide
        Father with a referral to a shelter program, but Father voiced his
        distaste for shelters.    [(N.T., 11/14/18, at 90-91).]       Father
        indicated that the CUA case manager offered to refer him to a
        shelter, but Father chose not to follow up on that referral. (N.T.
        11/14/18, pgs. 90-91, 111-112). Father is aware that housing is
        one of his objectives. (N.T. 11/14/18, pgs. 65-66, 110). Father
        has been offered appropriate resources to assist him in obtaining
        appropriate housing, but Father has not completed his housing
        objective because he has been unwilling to comply with his
        objective. (N.T. 11/14/18, pgs. 67, 69). Father was referred to
        the ARC for employment, but Father indicated that he would not
        present to this program because he believed it would not benefit
        him. (N.T. 11/14/18, pg. 63). Father admitted that he has not
        been employed for the past year and that his only income comes
        from disability. (N.T. 11/14/18, pg. 101, 115). Father's visits
        with Children were suspended from the time that Children entered
        into DHS care until June 2018.          (N.T. 11/14/18, pgs. 38,
        137-138). Father only had two visits with Children before the
        visits were suspended for a second time on or about August 2018.
        (N.T. 11/14/18, pgs. 128, 134, 138).           Although the visits
        appeared appropriate between Father and Children, there were
        significant concerns regarding Children's behavior after they
        attended visits. (N.T. 11/14/18, pgs. 19-20, 51, 138). Children's
        progress in their individualized trauma therapy regressed when
        visits with Father began, but began progressing again after the
        visits were suspended. (N.T. 11/14/18, pgs. 19-21, 51-52, 133).
        [R.C.'s] therapist cites the change in [R.C.'s] behaviors and
        Father's non-compliance with the SCP goals as the basis of not
        increasing visits between Children and Father. (N.T. 11/14/18,
        pg. 33). [J.C.'s] therapist also does not recommend any changes
        to be made to the suspension of visitation between Children and
        Father due to [J.C.'s] change in behavior when visitation was
        resumed in June 2018. (N.T. 11/14/18, pgs. 51-52, 133). [J.C.'s]
        behavior began to improve after the visitation was suspended in
        August 2018. (N.T. 11/14/18, pgs. 51-52, 133). Father has never
        participated in caregiver sessions with therapists prior to starting
        supervised visits again with Children. (N.T. 11/14/18, pgs. 26,
        49). Father has been unable to participate in caregiver sessions
        due to his active significant mental health and substance use
        issues. Father would have to actively engage in his objectives
        before he could participate in caregiver sessions. (N.T. 11/14/18,
        pg. 26). Father has previously indicated that the Family Court,

                                       - 15 -
J   -S35002-19


        CUA, and Children's therapists would have to "pay for their acts."
        Father also once stated, "I would give my life for my children,"
        and "I will also take a life for my children," which indicates a lack
        of desire of Father to comply with his objectives and presents a
        safety concern for all parties. Father lacks the emotional stability
        to parent Children. (N.T. 11/14/18, pgs. 63-64). Father has been
        non -compliant with his objectives throughout the life of the case.
        (N.T. 11/14/18, pg. 74). Father has acknowledged that, except
        for the two visits, he has not complied with the trial court's orders
        throughout the life of the case. (N.T. 11/14/18, pgs. 110-111).
        Father admitted that at the time of the termination trial, Father
        was not ready, willing, and able to care for Children.          (N.T.
        11/14/18, pgs. 113-114). Father has demonstrated that he is
        unwilling to provide Children with essential parental care, control,
        or subsistence necessary for their physical and mental wellbeing.
        Father has refused to remedy the conditions and causes of
        Father's incapacity. Father has attended almost all of the court
        hearings and is aware of his SCP objectives. Father had ample
        opportunity to put himself in a position to parent.          Father's
        repeated and continued incapacity has not been mitigated. Father
        refuses to participate in caregiver sessions with therapists to seek
        the insight to ensure Children's emotional well-being and needs
        are met.      Both children have significant mental health and
        emotional needs that need to be stabilized. (N.T. 11/14/18, pgs.
        25, 28-29. 45-47). Termination under 23 Pa.C.S.A. §2511(a)(2)
        was also proper.

Trial Court Opinions, J.C. and R.C., 3/15/19, at 8-11.

        Although Father claims that he         is   devoted to the Children and wishes to

protect them, see N.T., 11/14/18, at 102, 109, this Court has held that                   a


parent's love of his child, alone, does not preclude           a   termination. See   In re
L.M. , 923 A.2d 505, 512 (Pa. Super. 2007) (stating that                  a   parent's own

feelings of love and affection for       a   child, alone, will not preclude termination

of parental rights).   It   is   well -settled that "we will not toll the well-being and

permanency of [a child] indefinitely."          In re Adoption of C.L.G.,      956 A.2d at

1007, citing   In re Z.S.W.,       946 A.2d 726, 732 (Pa. Super. 2008) (noting that

                                             - 16 -
J   -S35002-19


a    child's life "simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.").

        After   a   careful review of the record, this Court finds the trial court's

decision to terminate the parental rights of Father under section 2511(a)(2)

is   supported by competent, clear and convincing evidence in the record.          In
re Adoption of S.P. , 47 A.3d at 826-827.

        This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See         In re Adoption of C.L.G.,     956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows:

        [I]fthe grounds for termination under subsection (a) are met, a
        court "shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child." 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include "[i]ntangibles such as love,
        comfort, security, and stability." In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M. , 620 A.2d 481, 485 (Pa. 1993),
        th[e Supreme] Court held that the determination of the child's
        "needs and welfare" requires consideration of the emotional bonds
        between the parent and child. The "utmost attention" should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791.
In re    T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating       a   parental bond, "the court   is   not required to use

expert testimony.        Social workers and caseworkers can offer evaluations as

well.     Additionally, section 2511(b) does not require            a   formal bonding

evaluation."        In re Z.P.,   994 A.2d 1108, 1121 (Pa. Super. 2010) (internal


                                          - 17 -
J   -S35002-19



citations omitted). Although it         is   often wise to have   a   bonding evaluation and

make it part of the certified record, "[t]here are some instances                      .       .   .   where

direct observation of the interaction between the parent and the child                                 is   not

necessary and may even be detrimental to the child."                  In re K.Z.S.,            946 A.2d

753, 762 (Pa. Super. 2008).

        A parent's abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child's feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent         Nor     .   .   .


        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child's feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.
In re K.K.R.-S.,     958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

        Our Supreme Court has stated that the mere existence of                            a       bond or

attachment of    a   child to   a   parent will not necessarily result in the denial of                       a

termination petition, and that "[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent." See In re T.S.M.,

71 A.3d 251, 267 (Pa. 2013), quoting               In re K.K.R.-S.,      958 A.2d 529, 535

(Pa. Super. 2008). The Supreme Court stated:                "[t]he continued attachment
to the natural parents, despite serious parental rejection through abuse and


                                               - 18 -
J   -S35002-19



neglect, and failure to correct parenting and behavior disorders which are

harming the children cannot be misconstrued as bonding." See In re T.S.M.,

71 A.3d at 267, quoting               In re Involuntary Termination of C.W.S.M.,                       839

A.2d 410, 418 (Pa. Super. 2003) (Tamilia,                             J.   dissenting).

              Thus, the court may emphasize the safety needs of the child. See                          In
re K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental
rights, despite existence of some bond, where placement with mother would

be contrary to child's best interests).                        "[A] parent's basic constitutional right
to the custody and rearing of                  .    .   .   her child is converted, upon the failure to

fulfill   .    .   .   her parental duties, to the child's right to have proper parenting and

fulfillment of               [the   child's]       potential         in    a   permanent,   healthy,   safe

environment."                In re B.,N.M.,        856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

              With regard to section 2511(b), the trial court stated as follows:

              Father's visits with Children were suspended from the time that
              Children entered into DHS care until June 2018. (N.T. 11/14/18,
              pgs. 38, 137-138). However, in late May 2018, the trial court
              reinstated Father's visits on a bi-weekly, supervised, line of sight
              and hearing basis. Father only had two visits with Children before
              the visits were suspended for a second time on or about August
              2018. (N.T. 11/14/18, pgs. 128, 134, 138). Although the visits
              appeared appropriate between Father and Children, there were
              significant concerns regarding Children's behavior after they
              attended visits. (N.T. 11/14/18, pgs. 19-20, 51, 138). Children's
              progress in their individualized trauma therapy regressed when
              visits with Father began, but began progressing again after the
              visits were suspended. (N.T. 11/14/18, pgs. 19-21, 51-52, 133).
              [R.C.'s] therapist cites the change in [R.C.'s] behaviors and
              Father's non-compliance with the SCP goals as the basis of not
              increasing visits between Children and Father. (N.T. 11/14/18,

                                                            - 19 -
J -S35002-19



     pg. 33). [J.C.'s] therapist also does not recommend any changes
     to be made to the suspension of visitation between Children and
     Father due to [J.C.'s] change in behavior when visitation was
     resumed in June 2018. [J.C.'s] behavior began to improve after
     the visitation was suspended in August 2018. (N.T. 11/14/18,
     pgs. 51-52, 133). Father has never participated in caregiver
     sessions with Children. (N.T. 11/14/18, pgs. 26, 49). Father has
     been unable to participate in caregiver sessions with the therapists
     prior to starting supervised visits with Children due to his active
     significant mental health and substance use issues. Father would
     have to actively engage in his objectives before he could
     participate in caregiver sessions. (N.T. 11/14/18, pg. 26). Father
     has previously indicated that the Family Court, CUA, and
     Children's therapists would have to "pay for their acts." Father
     also once stated, "I would give my life for my children," and "I will
     also take a life for my children," which indicates a lack of desire
     of Father to comply with his objectives and presents a safety
     concern for all parties. Father lacks the emotional and mental
     health stability to be providing for Children's many needs. (N.T.
     11/14/18, pgs. 63-64). Father has been non -compliant with his
     objectives throughout the life of the case. (N.T. 11/14/18, pg.
     74). Father has acknowledged that, except for the two visits, he
     has not complied with the trial court's orders throughout the life
     of the case.      (N.T. 11/14/18, pgs. 110-111).       Children are
     currently placed together in a foster home. (N.T. 11/14/18, pg.
     58). The current foster parent ("Foster Parent") participates in
     one-on-one caregiver sessions, family therapy, and dyadic work
     for Children on a weekly basis with Children's respective
     therapists. (N.T. 11/14/18, pgs. 25, 46). Foster Parent's
     participation has allowed [J.C.] to work through his interpersonal
     trauma and allow him to develop a sense of safety and security.
     (N.T. 11/14/18, pgs. 45-46). Foster Parent has been dedicated
     to [J.C.'s] care[,] and [J.C.] has been able to utilize her for
     support. (N.T. 11/14/18, pg. 47). Although Foster Parent has not
     indicated that she is an adoptive resource, Foster Parent has not
     provided any timeframe that would limit her ability to provide care
     to Children and is willing to be a resource for Children for the
     foreseeable future. (N.T. 11/14/18, pgs. 29-30, 47). [R.C.'s]
     therapist has observed that [R.C.] and Foster Parent have
     developed an attachment[,] and [R.C.] feels safe in Foster
     Parent's care. During some of [R.C.'s] sessions with therapist,
     Child would appear visibly anxious when Foster Parent left the
     room and would calm down when Foster Parent returned. (N.T.
     11/14/18, pg. 28). [R.C.'s] therapist has also observed that Child

                                    -   20   -
J -S35002-19



      appears to feel safe and secure with Foster Parent. [R.C.] has
      never shared information about any other adults in her past or
      present, including Father, that have made her feel safe and
      secure. (N.T. 11/14/18, pgs. 28-29). Foster Parent has been
      involved in the educational decision -making for Children. (N.T.
      11/14/18, pg. 23). Children have a close bond with Foster Parent.
      (N.T. 11/14/18, pgs. 53, 79). [J.C.] does not have any type of
      bond with Father. [(N.T. 11/14/18, pg. 128).] [R.C.] does appear
      to have some type of relationship with Father, but it is not a
      child -parent bond that needs to be preserved. [(N.T. 11/14/18,
      pg. 129-130).]      Father's parental bond with Children is very
      attenuated[,] since Father's visits have been suspended. When
      the trial court allowed Father to have supervised visits, Children's
      emotional stability became deregulated, as per the testimony of
      Children's therapists. Children would not suffer any harm if
      Father's parental rights were terminated. (N.T. 11/14/18, pgs.
      73-74, 128-130). It is in Children's best interest to be freed for
      adoption. (N.T. 11/14/18, pg. 74). Legal Counsel, along with the
      Catch agency case worker, [sic] met with Children and had the
      chance to observe them. Child 1 was four -years -old [sic] and
      Child 2 was six -years -old [sic] at the time of the termination trial.
      When Legal Counsel and the Catch agency case worker visited
      Children, Children indicated that they wanted to remain with
      Foster Parent and never expressed a desire to return to Father's
      care.      (N.T. 11/14/18, pgs. 143-145).              Legal Counsel
      recommended that [Children] remain with Foster Parent for as
      long as they can.        (N.T. 11/14/18, pg. 153).        The record
      establishes by clear and convincing evidence that termination
      would not sever an existing and beneficial relationship with Father.
      The DHS witnesses were credible. The trial court's termination of
      Father's parental rights to Children under 23 Pa.C.S.A. §2511(b)
      was proper and there was no error of law or an abuse of discretion.

Trial Court Opinions, J.C. and R.C., 3/15/19, at 19-21.

      We find no merit to the arguments in the       Anders brief that the trial
court misheard and misinterpreted bonding evidence; improperly concluded

there was   a   nexus between Father's transience/financial instability and any

inability to parent;     and   erroneously determined      that despite further

assistance, Father would not have been able to remedy the dependent issues.

                                      - 21 -
J   -S35002-19


After   a   careful review of the record, this Court finds the trial court's decision

to terminate the parental rights of Father under section 2511(a)(2) and (b) is

supported by competent, clear and convincing evidence in the record.                     In re
Adoption of S.P., 47 A.3d at 826-827.
        Next, with regard to the "reasonable efforts" issue raised in the Anders

brief, our Supreme Court has rejected the argument that the provision of

reasonable efforts by the county children's services agency is                  a   factor in

termination of the parental rights of      a   parent to   a   child. See   In the Interest
of: D.C.D., a Minor, 105 A.3d 662, 672-674, 676                  (Pa. 2014) (rejecting the

suggestion that an agency must provide reasonable efforts to enable                 a   parent

to reunify with    a   child prior to the termination of parental rights, and rejecting

the suggestion that section 2511 of the Adoption Act should be read in

conjunction with section 6351 of the Juvenile Act, particularly section

6351(f)(9)(iii)).       Thus, based on our Supreme Court's holding in                   In the
Interest of: D.C.D.,        a Minor, we find no merit to the argument that DHS

failed to use reasonable efforts before seeking the termination of Father's

parental rights to the Children in this matter.

        Next, we address whether the trial court committed an abuse of

discretion in changing the Children's permanency goal to adoption.

        The Pennsylvania Supreme Court set forth our standard of review in                   a


dependency case as follows.

        "The standard of review in dependency cases requires an appellate
        court to accept findings of fact and credibility determinations of

                                           - 22 -
J   -S35002-19


         the trial court if they are supported by the record, but does not
         require the appellate court to accept the lower court's inferences
         or conclusions of law." In re R.J.T., 9 A.3d 1179, 1190 (Pa.
         2010). We review for abuse of discretion[.]

In Interest of: L.Z., A Minor Child,         111 A.3d 1164, 1174 (Pa. 2015).

         With regard to   a   dependent child, in   In re D.A.,   801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

         [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make
         a finding that a child is dependent if the child meets the statutory
         definition by clear and convincing evidence. If the court finds that
         the child is dependent, then the court may make an appropriate
         disposition of the child to protect the child's physical, mental and
         moral welfare, including allowing the child to remain with the
         parents subject to supervision, transferring temporary legal
         custody to a relative or public agency, or transferring custody to
         the juvenile court of another state. 42 Pa.C.S. § 6351(a).
Id. at 617.
         Regarding the disposition of    a   dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child.          Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child.

         Section 6351(e) of the Juvenile Act provides in pertinent part:

         (e) Permanency hearings.-
         (1) [t]he court shall conduct a permanency hearing for the
         purpose of determining or reviewing the permanency plan of the
         child, the date by which the goal of permanency for the child might
         be achieved and whether placement continues to be best suited
         to the safety, protection and physical, mental and moral welfare
         of the child. In any permanency hearing held with respect to the

                                         - 23 -
J   -S35002-19


        child, the court shall consult with the child regarding the child's
        permanency plan in a manner appropriate to the child's age and
        maturity.   .   .   .




                                                * * *

42 Pa.C.S.   §   6351(e).

        Section 6351(f) of the Juvenile Act prescribes the pertinent inquiry for

the reviewing court:

        (f) Matters to be determined at permanency hearing. -
              At each permanency hearing,                a   court shall determine all of
        the following:

           (1)      The continuing necessity for and appropriateness
           of the placement.

           (2)     The appropriateness, feasibility and extent of
           compliance with the permanency plan developed for the
           child.

           (3)    The extent of progress made toward alleviating
           the circumstances which necessitated the original
           placement.

           (4)    The appropriateness and feasibility of the current
           placement goal for the child.

           (5)     The likely date by which the placement goal for the
           child might be achieved.

           (5.1)   Whether reasonable efforts were made to finalize
           the permanency plan in effect.

           (6)              Whether the child   is   safe.

           (7)      If the child has been placed outside the
           Commonwealth, whether the placement continues to be
           best suited to the safety, protection and physical, mental
           and moral welfare of the child.



                                                - 24 -
J   -S35002-19


                                        * * *


             (9) If the child has been in placement for at least 15 of
           the last 22 months or the court has determined that
           aggravated circumstances exist and that reasonable efforts
           to prevent or eliminate the need to remove the child from
           the child's parent, guardian or custodian or to preserve and
            reunify the family need not be made or continue to be
            made, whether the county agency has filed or sought to
           join a petition to terminate parental rights and to identify,
            recruit, process and approve a qualified family to adopt the
           child unless:

                 (i) the child is being cared for by a relative best
                 suited to the physical, mental and moral welfare of
                 the child;

                 (ii) the county agency has documented a
                 compelling reason for determining that filing a
                 petition to terminate parental rights would not
                 serve the needs and welfare of the child; or

                 (iii) the child's family has not been provided with
                 necessary services to achieve the safe return to the
                 child's parent, guardian or custodian within the time
                 frames set forth in the permanency plan.
                                        * * *

        (f.1)    Additional     determination.
        determinations made under
                                                    -   Based
                                          subsection (f) and
                                                              upon the
                                                             all relevant
        evidence presented at the hearing, the court shall determine one
        of the following:

           (1) If and when the child will be returned to the child's
           parent, guardian or custodian in cases where the return of
           the child is best suited to the safety, protection and
           physical, mental and moral welfare of the child.

           (2) If and when the child will be placed for adoption, and
           the county agency will file for termination of parental rights
           in cases where return to the child's parent, guardian or
           custodian is not best suited to the safety, protection and
           physical, mental and moral welfare of the child.


                                        - 25 -
J   -S35002-19


           (3) If and when the child will be placed with a legal
           custodian in cases where return to the child's parent,
           guardian or custodian or being placed for adoption is not
           best suited to the safety, protection and physical, mental
           and moral welfare of the child.

           (4) If and when the child will be placed with a fit and willing
           relative in cases where return to the child's parent,
           guardian or custodian, being placed for adoption or being
           placed with a legal custodian is not best suited to the
           safety, protection and physical, mental and moral welfare
           of the child.

           (5) If and when the child will be placed in another living
           arrangement intended to be permanent in nature which is
           approved by the court in cases where the county agency
           has documented a compelling reason that it would not be
           best suited to the safety, protection and physical, mental
           and moral welfare of the child to be returned to the child's
           parent, guardian or custodian, to be placed for adoption,
           to be placed with a legal custodian or to be placed with a
           fit and wiling relative.

        (f.2) Evidence.   - Evidence of conduct by the parent that places
        the health, safety or welfare of the child at risk, including evidence
        of the use of alcohol or a controlled substance that places the
        health, safety or welfare of the child at risk, shall be presented to
        the court by the county agency or any other party at any
        disposition or permanency hearing whether or not the conduct was
        the basis for the determination of dependency.

        (g) Court order.- On the basis of the determination made
        under subsection (f.1), the court shall order the
        continuation, modification or termination of placement or
        other disposition which is best suited to the safety,
        protection and physical, mental and moral welfare of the
        child.
                                        * * *

42 Pa.C.S.   §   6351 (some emphasis added).

        With regard to the goal change, the trial court stated as follows:


                                        - 26 -
J   -S35002-19


        Father's SCP [Single Case Plan] objectives were to attend the CEU
        [Clinical Evaluation Unit] for drug screens and an evaluation,
        mental health, housing, employment, and supervised visitation.
        (N.T. 11/14/18, pgs. 61, 63, 68, 137). Father's objectives have
        remained the same[,] and Father has attended most hearings.
        (N.T. 11/14/18, pgs. 65, 89, 100). Father had a scheduled
        assessment at the CEU on October 31, 2017, but Father failed to
        attend. Father's drug and alcohol screen was negative on October
        10, 2017. (N.T. 11/14/18, pg. 13; DHS Exhibit 3). Father has
        not completed any random drug screens throughout the case. The
        CUA case manager testified that during the life of the case, Father
        was asked to complete random drug screens, but he never
        complied. (N.T. 11/14/18, pg. 141). When the CUA case manager
        spoke with Father about completing random drug screens, Father
        indicated that he did not want to travel to Center City Philadelphia
        to complete the drug screens. (N.T. 11/14/18, pgs. 68-69).
        Father admitted that he did not attend the random drug screens,
        citing lack of funds and stating that he has never used drugs.
        (N.T. 11/14/18, pgs. 89, 100-101, 111). Father admitted that he
        never asked for transportation assistance to attend the random
        drug screens. (N.T. 11/14/18, pg. 101). Father acknowledged
        that he knew that the trial court ordered him to complete random
        drug screens. (N.T. 11/14/18, pgs. 100, 110). Father has not
        provided any verification that he has complied with any mental
        health assessment or treatment. (N.T. 11/14/18, pg. 68). Father
        was aware that the trial court ordered him to complete a mental
        health evaluation. (N.T. 11/14/18, pgs. 93, 110). Even though
        CUA and DHS discussed the mental health evaluation with Father
        on multiple occasions, Father admitted that he never received an
        evaluation. (N.T. 11/14/18, pg. 93). Father indicated that he
        received a mental health evaluation when he lived in Kentucky
        before this case began, but stated that he lost all of his paperwork
        reflecting that information. (N.T. 11/14/18, pg. 94). As part of
        Father's objective to receive mental health treatment, Father was
        ordered to engage in public assistance and receive a state
        identification card. Father never visited the public assistance office
        and does not have a state identification card. When asked if
        Father had any plans on visiting the public assistance office or
        obtaining a state identification card, Father stated that he would
        do so "later on down the road." (N.T. 11/14/18, pgs. 92-93).
        Father's failure to engage with public assistance is a barrier to
        Father's ability to receive mental health services. There are still
        concerns regarding Father's significant mental health issues.
        (N.T. 11/14/18, pg. 55). Father has not completed his drug and

                                        - 27 -
J   -S35002-19


        alcohol or mental health objective. (N.T. 11/14/18, pg. 69).
        Father has indicated to the CUA case worker [sic] that he resides
        in Pennypack Park, a public city park in Philadelphia.         (N.T.
        11/14/18, pgs. 59-60, 86). At the bar of the court, Father
        indicated that he does not live in Pennypack Park, but that he lives
        on a "concrete slab" with no mailing address. (N.T. 11/14/18, pg.
        88). Father has indicated to the CUA case manager that he had
        no intention of presenting to the ARC for housing because he
        claimed that he did not need this program. (N.T. 11/14/18, pg.
        63). CUA has attempted to assist Father with obtaining housing
        throughout the life of the case. [(Id. at 84.)] The CUA case
        manager offered to provide Father with a referral to a shelter
        program, but Father voiced his distaste for shelters. [(Id. at 90-
        91.)] Father indicated that the CUA case manager offered to refer
        him to a shelter, but Father chose not to follow up on that referral.
        (N.T. 11/14/18, pgs. 90-91, 111-112). Father is aware that
        housing is one of his objectives. (N.T. 11/14/18, pgs. 65-66,
        110). Father has been offered appropriate resources to assist him
        in obtaining appropriate housing. Father has not completed his
        housing objective because he has been unwilling to comply with
        this objective. (N.T. 11/14/18, pgs. 67, 69). Father was referred
        to the ARC for employment, but Father indicated that he would
        not present to this program because he believed it would not
        benefit him. (N.T. 11/14/18, pg. 63). Father admitted that he
        has not been employed for the past year and that his only income
        comes from disability. (N.T. 11/14/18, pg. 101, 115). Father's
        visits with Children were suspended from the time that Children
        entered into DHS care until June 2018. (N.T. 11/14/18, pgs. 38,
        137-138). However, in late May 2018, the trial court reinstated
        bi-weekly supervised line of sight and hearing visits. Father only
        had two visits with Children before the visits were suspended for
        a second time on or about August 2018.         (N.T. 11/14/18, pgs.
        128, 134, 138).       Although the visits appeared appropriate
        between Father and Children, there were significant concerns
        regarding Children's behavior after they attended visits. (N.T.
        11/14/18, pgs. 19-20, 51, 138). Children's progress in their
        individualized trauma therapy regressed when visits with Father
        began, but began progressing again after the visits were
        suspended. (N.T. 11/14/18, pgs. 19-21, 51-52, 133). [R.C.'s]
        therapist cites the change in [R.C.'s] behaviors and Father's
        noncompliance with the SCP goals as the basis of not increasing
        visits between Children and Father. (N.T. 11/14/18, pg. 33).
        [J.C.'s] therapist also does not recommend any changes to be
        made to the suspension of visitation between Children and Father

                                       - 28 -
J   -S35002-19


        due to [J.C.'s] change in behavior when visitation was resumed in
        June 2018. [J.C.'s] behavior began to improve after the visitation
        was suspended in August 2018. (N.T. 11/14/18, pgs. 51-52,
        133). Father has never participated in caregiver sessions with
        Children. (N.T. 11/14/18, pgs. 26, 49). Father has been unable
        to participate in caregiver sessions with the therapists prior to
        starting supervised visits with Children due to his active significant
        mental health and substance use issues. Father would have to
        actively engage in his objectives before he could participate in
        caregiver sessions.      (N.T. 11/14/18, pg. 26).         Father has
        previously indicated that the Family Court, CUA, and Children's
        therapists would have to "pay for their acts." Father also once
        stated, "I would give my life for my children," and "I will also take
        a life for my children," which indicates a lack of desire of Father
        to comply with his objectives and presents a safety concern for all
        parties. Father lacks the emotional and mental health stability to
        provide for Children's many needs. (N.T. 11/14/18, pgs. 63-64).
        Father has been non -compliant with his objectives throughout the
        life of the case.       (N.T. 11/14/18, pg. 74).         Father has
        acknowledged that, except for visitation, he has not complied with
        the trial court's orders throughout the life of the case. (N.T.
        11/14/18, pgs. 110-111). Children are currently placed together
        in a foster home. (N.T. 11/14/18, pg. 58). The current foster
        parent ("Foster Parent") participates in one-on-one caregiver
        sessions, family therapy, and dyadic work for Children on a weekly
        basis with Children's respective therapists. (N.T. 11/14/18, pgs.
        25, 46). Foster Parent's participation has allowed [J.C.] to work
        through his interpersonal trauma and allow him to develop a sense
        of safety and security. (N.T. 11/14/18, pgs. 45-46). Foster Parent
        has been dedicated to [J.C.'s] care and [J.C.] has been able to
        utilize her for support. (N.T. 11/14/18, pg. 47). Although Foster
        Parent has not indicated that she is an adoptive resource, Foster
        Parent has not provided any timeframe that would limit her ability
        to provide care to Children and is willing to be a resource for
        Children for the foreseeable future. (N.T. 11/14/18, pgs. 29-30,
        47). [R.C.'s] therapist has observed that [R.C.] and Foster Parent
        have developed an attachment and Child [1] feels safe in Foster
        Parent's care. During some of [R.C.'s] sessions with therapist,
        [R.C.] would appear visibly anxious when Foster Parent left the
        room and would calm down when Foster Parent returned. (N.T.
        11/14/18. pg. 28). [R.C.'s] therapist has also observed that
        [R.C.] appears to feel safe and secure with Foster Parent. [R.C.]
        has never shared information about any other adults in her past
        or present, including Father, that have made her feel safe and

                                        - 29 -
J   -S35002-19


        secure. (N.T. 11/14/18, pgs. 28-29). Foster Parent has been
        involved in the educational decision -making for Children. (N.T.
        11/14/18, pg. 23). Children have indicated that they want to
        continue living with Foster Parent and neither child has ever asked
        to be reunified with Father. (N.T. 11/14/18, pgs. 144-145). Any
        bond or relationship of Father with Children is attenuated since
        Father's visits have been suspended. When the trial court allowed
        Father to have supervised visits, Children's emotional stability
        became deregulated, as per the testimony of Children's therapists.
        The DHS witnesses were credible. The record established by clear
        and convincing evidence that the court's change of Children's
        permanency goal from reunification to adoption was proper.
        Children need permanency, and Father admitted that at the time
        of the termination trial, Father was not ready, willing, and able to
        care for Children. (N.T. 11/14/18, pgs. 113-114). Children need
        to be stable emotionally and consistently attend their many
        therapeutic services. Consequently, it is in their best interests to
        remain with Foster Parent in the same home. The trial court did
        not err or abuse its discretion when it changed Children's
        permanency goal from reunification to adoption.

Trial Court Opinion, 3/15/19, at 21-26.

        Our review of the      record   demonstrates that there     is   sufficient,

competent evidence in the record that supports the trial court's factual and

credibility determinations. Thus, we will not disturb the trial court's decision.

In re Adoption of S.P.,     47 A.3d at 826-827. Accordingly, we affirm the trial

court's decrees terminating Father's parental rights to the Children pursuant

to section 2511(a)(2) and (b) of the Adoption Act, as well as the orders

changing the Children's permanency goal to adoption.

        Decrees and orders affirmed. Motion to withdraw granted.




                                        - 30 -
J   -S35002-19



Judgment Entered.




Jseph  D. Seletyn,
Prothonotary



Date: 8/1/19




                     - 31 -